Citation Nr: 1624733	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing in March 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for tinnitus and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral hearing loss is related to noise exposure in service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a sensorineural hearing loss will be granted on a presumptive basis if it was compensably disabling within one year of discharge from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service may be found where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In a private audiogram in April 2016, the Veteran was diagnosed with hearing loss that met these criteria.

In lay statements and at his March 2016 hearing, the Veteran testified that he briefly worked as a missile crewman in service, which included training with large weapons.  The Veteran indicated that while he was issued ear plugs during that training, he did not use them most of the time because he needed to hear instructions.  The Veteran's personnel records document the claimant's service with an artillery battery, and he was stationed at Fort Sill, an artillery training base.  As such, his testimony regarding inservice noise exposure is competent and credible.

An April 2016 private audiologist opined that the Veteran's hearing loss was at least as likely as not caused by or the result of noise exposure in the military.  This is supported by a VA examiner's conclusion at an examination in December 2012; although the Veteran's hearing loss did not meet the threshold for VA compensation at that time, the examiner opined that the claimant's hearing loss was at least as likely as not due to service, because a significant threshold shift was noted on his audiograms in service.


ORDER

Entitlement to service connection for hearing loss is granted.


REMAND

At the Veteran's December 2012 VA examination for hearing loss and tinnitus, the examiner opined that the Veteran's tinnitus was less likely than not caused by noise exposure in service, citing a statement by the appellant that his tinnitus began more than 20 years ago, and his normal hearing threshold results from that examination.  Since that time, the Veteran obtained an audiogram showing he had a hearing loss for VA purposes, and testified at his hearing that he remembered having tinnitus as early as 1972.  Based on this evidence, an addendum opinion is necessary to consider the etiology of the Veteran's tinnitus.

At his hearing and in lay statements, the Veteran testified that he had outstanding records relating to his back disorder from I.L., M.D., who reportedly practiced at South Highland Hospital (part of the University of Alabama Birmingham hospital system); an emergency room visit to Preston Hospital; treatment by a Dr. B. at Birmingham VA Medical Center in 2008 or 2009; and the company physician at Hayes Aircraft, Dr. J.  An attempt must be made to obtain those records.

Notably, the Veteran has never been afforded a VA examination for his back disorder.  A private examiner provided a positive etiology opinion in April 2016, but it is not clear from the record whether that examiner had the opportunity to review all of the pertinent medical evidence in the Veteran's claims file.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, all four criteria are met, and the Veteran should be afforded a VA examination to address the etiology of any diagnosed back disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by I.L., M.D., of South Highland Hospital, now part of the University of Alabama Birmingham hospital system; Preston Hospital emergency room; Dr. B. at Birmingham VA Medical Center in 2008 or 2009; and the company physician at Hayes Aircraft, Dr. J.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his low back disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

All attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. Only after the above development is completed, the AOJ should schedule the Veteran for a VA examination with an examiner who is qualified to give an opinion addressing the etiology of any diagnosed low back disorder.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS. The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed. The examiner must conduct all appropriate studies. Following that review the examiner must prepare an opinion addressing whether it is at least as likely as not that any diagnosed low back disorder began during active service or is related to any incident of service.  If lumbar arthritis is diagnosed the examiner must address whether that disorder was compensably disabling within one year of separation from active duty in 1968.  Particular attention should be given to the April 2016 private physician's conclusion that the Veteran's low back disorder was at least as likely as not related to service.

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The examiner is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
3. The Veteran's entire electronic claims file should also be furnished to the VA examiner who conducted the December 2012 audiological examination, or, if unavailable, to a new examiner who is qualified to give an opinion on the etiology of the Veteran's tinnitus, so a new opinion may be provided.  Following a review of the electronic claims file, the examiner must opine whether the Veteran's tinnitus was at least as likely as not related to service.  In rendering that addendum opinion, the examiner must specifically address the Veteran's testimony at his March 2016 hearing that he has had tinnitus since 1972, and the April 2016 private audiological examination that found that the Veteran had hearing loss that met the threshold requirements for VA compensation.  The examiner is to be advised that the appellant is service connected for a hearing loss.  A new examination is only required if deemed necessary by the examiner.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file. In addition, the examiner must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed. 

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failing to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable. 
 
5. After the requested development has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

6. After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


